Citation Nr: 0504998	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from April 1976 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination of the 
Regional Office (RO) in Philadelphia, Pennsylvania.  The RO 
determined that new and material evidence had not been 
presented to reopen a previously denied claim of entitlement 
to service connection for headaches.  A notice of 
disagreement (NOD) was received in March 2003, a statement of 
the case was issued in July 2003, and a substantive appeal 
was received in October 2003.

The claim of entitlement to service connection for headaches 
on the merits is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if any further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied 
service connection for headaches.  That decision was not 
appealed, and became final.

2.  Additional evidence submitted since the September 1994 
rating decision is neither cumulative nor redundant, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
veteran's claim.

CONCLUSION OF LAW

Evidence received since the final September 1994 
determination wherein the RO denied service connection for 
headaches is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

In view of the favorable disposition herein as to the issue 
of whether the veteran's claim may be reopened, there is no 
need for the Board to further address the notice and 
assistance requirements described above.

II.  Factual Background

The service medical records (SMRs) show that, in June 1976, 
the veteran complained of a 4-day history of headaches, 
assessed as temporal headaches.  Several days later in June 
1976, the veteran was seen again for complaints of headaches 
and sinus symptoms, assessed as an upper respiratory 
infection.  There is no separation examination report on 
file.  

A VA examination was conducted in August 1991, at which time 
on the veteran's hand and wrist were examined.  

In August 1994, the veteran filed his original compensation 
claim for headaches.  

Private medical records of Dr. W, dated in September 1994, 
reflect that the veteran's sustained an industrial accident 
in 1990, injuring his back.  In 1991, he began experiencing 
neck pain and sought treatment by VA.  In 1993, the veteran 
experienced frontal/occipital headaches around the left 
temporal region, occurring 21/2 weeks out of every month.  EMG 
and nerve conduction studies of the upper extremities 
conducted in August 1994 revealed mild bilateral C7-C8 
radiculopathy, with normal nerve conduction velocity studies.  
An impression of instability of the upper cervical spine was 
made.  

The RO denied service connection for headaches in September 
1994, reasoning that a chronic headache condition was not 
shown in service, and there was no indication of an 
etiological relationship to any service-connected disability.  
The veteran was notified of that decision in September 1994, 
and he did not file an appeal.  

In May 1995, a medical report of Dr. B was received.  Dr. B 
stated that the veteran was evaluated in October 1994 due to 
chronic instability of the cervical spine.  The veteran also 
complained of symptoms including headaches.  The diagnosis 
was "os odontoideum" of the second cervical vertebra with 
chronic instability of unknown duration.  The doctor opined 
that this condition could be producing his neck pain and 
grinding, and his headaches.  

A VA examination was conducted in June 1995.  However, no 
complaints or clinical findings pertaining to headaches were 
made.  

Private medical records dated from 1998 to 2000 include 
entries documenting the veteran's complaints of headaches and 
back problems (December 1998, September 2000).

A medical consultation report from Dr. D reflects that he 
evaluated the veteran in July 2002, at which time the veteran 
complained of neck pain and headaches.  The doctor noted that 
the veteran had a 25-year history of neck pain, diagnosed as 
a congenital abnormality of C1-C2, which might be an os 
odontoideum.  A diagnosis of pseudoarthrosis, C1-C2, in the 
setting of degenerative disc disease was made. 

In September 2002, the veteran underwent an evaluation by Dr. 
C, at which time he complained of chronic neck pain, 
headaches, and arm and back pain.  It was noted that the 
veteran had a 30-year history of chronic headaches.  It was 
noted that he underwent cervical fusion in 1996, following 
which he suffered from conditions including chronic neck pain 
and headaches.  A review of systems was positive for 
headaches.  Assessments included: pseudoarthrosis of the 
cervical spine, chronic pain syndrome, and neck pain.   

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2005.  The veteran 
testified that during service he had a headache disorder 
which was clinically documented in his SMRs, and that his 
headaches have continued to the present time.  

At the hearing, the veteran submitted additional evidence, 
which was accompanied by a waiver of initial RO review.  Much 
of this evidence was duplicative of that already on file.  
However, this evidence included a decision from the Social 
Security Administration (SSA).  SSA disability benefits were 
granted effective from July 1995, on the basisd of severe 
impairment caused by a herniated lumbar disc, fusion of the 
cervical spine, and depression.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The September 1994 RO rating decision was final based upon 
the evidence then of record.  However, the claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the September 1994 decision, which was the last final 
adjudication which disallowed the veteran's claim.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed in December 2002, the new language of 38 C.F.R. 
§ 3.156(a) is applicable to his case.  Under its amended 
provisions, evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

IV.  Analysis

The veteran maintains that he has a currently manifested 
headache disorder which had its initial onset during service.  

As noted herein, in a September 1994 decision, the RO 
determined that service connection for headaches was not 
warranted, as the veteran did not have a chronic headache 
disorder during service.  The record contains notification to 
the veteran of that decision, also dated in September 1994, 
and the record reflects that the veteran did not appeal.  The 
September 1994 rating action represents the most recent final 
decision regarding the claim.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103.  Accordingly, the Board must review 
the evidence submitted since the September 1994 decision in 
order to ascertain whether new and material evidence has been 
submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the September 1994 decision, the only 
pertinent evidence consisted of service medical records dated 
in June 1976 documenting complaints of headaches in two 
entries, diagnosed as temporal headaches and upper 
respiratory infection.  Post-service, the evidence shows 
complaints of headaches in September 1994, with no clinical 
diagnosis of headaches.

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matter of 
whether the veteran has a currently manifested headache 
disorder and whether a reasonable probability exists that any 
such currently manifested condition is etiologically related 
to service.  

The evidence received since the 1994 rating action includes 
private medical records dated from 1994 forward, documenting 
the veteran's complaints of headaches and linking such 
complaints with a disability of the cervical spine.  

However, the evidence also includes a September 2002 private 
medical evaluation which notes that the veteran had a 30-year 
history of chronic headaches and indicated that a review of 
systems was positive for headaches.  In addition, the 
veteran's 2005 hearing testimony also indicated that his 
headaches initially had their onset in service and continued 
chronically thereafter.  For the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  This evidence is clearly new.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, 155 
F.3d. 1356, in which the Federal Circuit Court held that the 
threshold of probative value or persuasiveness of evidence to 
be new and material is rather low.  Hodge, at 1363.

When considered in light of the complaints and diagnosis of 
headaches documented in SMRs of June 1976; the clinical 
evidence dated since 1994 documenting the veteran's 
consistent complaints of headaches; the entry in a September 
2002 record noting a 30-year history of headaches as well as 
currently manifested headaches; as well as the lay statements 
and testimony of the veteran indicating that headaches began 
in service and continued chronically thereafter; all bear 
directly and substantially upon the specific matter under 
consideration.  

As the new evidence establishes that the veteran has a 
currently manifested headache condition which may be 
etiologically linked to service, and it relates to an 
unestablished fact, as it reflects that the veteran has a 
currently manifested headache disorder and in light of the 
medical history, it raises a reasonable possibility of 
substantiating the claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  In addition, additional development 
by the RO is needed before the Board can proceed to final 
adjudication of the veteran's claim of entitlement to service 
connection for a headache disorder on the merits.


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for headaches is reopened.


REMAND

With respect to the claim of entitlement to service 
connection for headaches, this claim has been reopened and 
the RO will need to review the entire evidentiary record, in 
accordance with the regulatory and statutory provisions that 
govern the adjudication of reopened claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  As to the veteran's 
claim on appeal on the merits, a remand is required for 
compliance with VA's duty to assist.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A; 38 C.F.R. § 3.159.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The service medical records documented the veteran's 
complaints of headaches in June 1976, at which time a 
diagnosis of temporal headaches was made.  It is clear that, 
from approximately 1994 forward, the veteran experienced 
significant problems affecting the cervical spine and 
requiring surgery.  Private records dated from 1994 forward 
document the veteran's complaints of headaches, and have 
associated these with the veteran's condition of the cervical 
spine.  However, the veteran's statements and testimony 
attest that he has experienced headaches in service and 
chronically thereafter, and that these are not necessarily 
solely related to a non-service-connected disability of the 
cervical spine.  

In essence, the record does not contain an evaluation of the 
veteran's headaches with the benefit of review of the 
pertinent evidence in the claims folder or an opinion 
regarding the etiology of the headaches.  The Board believes 
it would prove helpful to schedule a VA examination to 
include a diagnosis of the veteran's currently manifested 
headache disorder and an opinion as to whether this was at 
least as likely as not incurred in service, with the benefit 
of review of the medical evidence in the claims folder.  

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
request any additional information (dates 
and treatment sources) pertaining to 
treatment for his headaches at any point 
between his discharge from service in 
1977 and 1994.  After securing the 
necessary releases, the RO should attempt 
to obtain any records so identified.

2.  Thereafter, the RO should schedule a 
VA examination to address the veteran's 
claimed headaches.  The examiner should 
initially identify the veteran's reported 
symptoms and diagnose any currently 
manifested headache disorder.

a.  After a review of the veteran's 
claims folder and service medical 
records, the examiner should then 
provide the following opinion in 
conjunction with any/all currently 
manifested headache(s):  Is it at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently manifested headache 
disorder is etiologically related to 
service (i.e. the headaches documented 
therein), or is such an etiology or 
relationship unlikely (i.e., less than 
a 50-50 degree of probability).  

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  Any studies or tests that are 
needed to make a determination should 
be conducted accordingly.  A written 
rationale and bases should support all 
conclusions.  

d.  It is critical that the claims 
folder be made available to the 
examiner in conjunction with the 
examination.

3.  The RO should review the record post-
examination and ensure that all questions 
posed in this Remand have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a request to 
obtain additional medical records or 
conduct additional tests), such 
development should also be accomplished.

4.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
as noted herein.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


